Curtis Leslie Harris v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-035-CR





CURTIS LESLIE HARRIS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------



Appellant Curtis Leslie Harris appeals his conviction for intoxication assault.  After Harris filed his notice of appeal, he filed a timely motion for new trial, which the trial court timely granted.  
See
 
Tex. R. App. P.
 21.8(a).  The granting of a motion for new trial restores the case to its position before the former trial.  
Tex. R. App. P.
 21.9.  Therefore, the appeal has become moot, and on our own motion we dismiss the appeal as moot.  
Tex. R. App. P.
 43.2(f).

Harris shall pay all costs of this appeal, for which let execution issue.





PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: May 11, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.